DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an amendment filed on 12/23/2020.
Claims 1, 10, 17, 26 and 33-34 have been amended.
Applicant’s arguments/amendments with respect to pending claims 1-3, 8-12, 15-19, 24-28 and 31-35 have been carefully considered but they are not persuasive; hence the claims remain rejected under the prior art of record. Examiner respectfully points out that this action is made final (see MPEP 706.07a).

Response to Arguments
Applicant’s arguments with respect to pending claims 1-3, 8-12, 15-19, 24-28 and 31-35 have been carefully examined but they are not persuasive.
Regarding the amended independent claims, applicant essentially argues that the following features are not disclosed by the prior art of record:
"an encryptor configured to generate a first ciphertext block of an encrypted data by encrypting an initial value using a cryptographic key-based block encryption scheme; and an encoder configured to generate remaining ciphertext blocks of the encrypted data by encoding the plurality of data blocks using a non-cryptographic keybased encoding scheme based on the initial value." (p. 11; claim 1); and

"a decryptor configured to generate an initial value by decrypting a
first block of an encrypted data using a cryptographic key-based block decryption scheme"
and "wherein the first block is a ciphertext block generated by encrypting the initial value
using a cryptographic key-based block encryption scheme." (p. 16, claim 10).


As an initial matter, Applicant assigns narrow meanings to broadly claimed features; however, there is insufficient evidence to justify Applicant's narrow construction of the claim terms.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The meanings of claim terms must be determined in accordance with the broadest reasonable interpretation of the claims. Moreover, according to Applicant (top of page 12), Matalgah discloses that “the remaining blocks of the data to be encrypted are bit-wise XORed with the first block”, and thus discloses “generate remaining ciphertext blocks of the encrypted data by encoding the plurality of data blocks using a non-cryptographic keybased encoding scheme based on the initial value” (the first block of plaintext to be encrypted).
In fact, Applicant provides no support for the above argued feature.
Matalgah (par. 17-19, Fig. 1a)  discloses that the first block of plaintext (initial value) is encrypted with a block cipher (e.g. AES), and the remaining blocks are encoded with the first block of plaintext (non key based encoding).
Matalgah is modified by Wikipedia (pp. 5-11) to use an initialization vector (IV) or an IV combined with a counter (IVC) , and an AES block cipher; the encryption of the first block is performed at the encryptor using one of the block cipher modes of operation (e.g. CBC, PCBC), where the IV is combined with the plaintext input, and the combination (initial value additionally includes the IV) is encrypted by the block cipher to generate a ciphertext of the first block; at the decryptor, the block cipher decrypts the initial value, which includes the IV (Wikipedia: pp. 5-7; text and Figures). The aforementioned covers all the features argued above. See the office action for additional details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 8-11, 15-18, 24-27 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Matalgah et al. US 2012/0281832 A1 (hereinafter Matalgah) in view of Liu et al. US 2011/0173435 A1 (hereinafter Liu) and further in view of Wikipedia, “Block cipher mode of operation” (hereinafter Wikipedia).
Regarding claim 1, Matalgah discloses:
A data encryption apparatus comprising: one or more hardware processors configured to execute:
a divider configured to divide data into a plurality of data blocks (“The transmitter structure is depicted in FIG. 1a, where the incoming serial data stream (S in bits) is mapped into parallel data blocks, each with a common pre-specified block length”, where the block length is determined by the encryption algorithm (preferably AES, Matalgah: par. 5, 17, 21). “The data sequences are composed of N superframes. Each superframe contains NF frames, and each frame consists of Nb blocks, each of K=Beta_l bits size, as can be seen in FIG. 3” (Matalgah: par. 18, 21, Fig. 1a, 3)); 
an encryptor configured to generate a first ciphertext block of an encrypted data by encrypting an initial value using a cryptographic key-based block encryption scheme (“The traditional algorithm for message encryption to be used in encrypting the first block is the AES cipher algorithm”. “The encryption key is assumed to be known only to the destination node where the cipher message of the first block is received and decrypted to convey the plaintext”. The encryption algorithm “will be applied only on the first block”, where the initial value is at least the first block of plaintext (Matalgah: e.g. par. 17-19, Fig. 1a, 2, 3, See also the algorithm below par. 23 and above Table 1)); and
an encoder configured to generate remaining ciphertext blocks of the encrypted data by encoding the plurality of data blocks using a non-cryptographic key-based encoding scheme based on the initial value (“The remaining blocks are arranged systematically and enter a bit-wise XOR operation with the first block (before encryption, i.e., plaintext)”, i.e. without using the encryption key (Matalgah: e.g. par. 19-21, 35, Fig. 1b, 2, 3. See also the algorithm below par. 23 and above Table 1). It is noted that the “bit-wise XOR operation” above corresponds to typical streaming encryption/decryption, where the data stream is encrypted by performing an XOR operation between the data stream and a cryptographic key. In Matalgah, the encryption key is the first block of plaintext).
Matalgah does not expressly disclose an encoding scheme using at least one among a one-way function and a one-way permutation. However, in analogous art, Liu teaches that data (e.g. a password) that does not have sufficient randomness (as required for a cryptographic key), can be randomized  by applying hashing to said data, in accordance with a “process known as RFC 2898/PKCS#5, which is defined by RSA 
wherein the non-cryptographic key-based encoding scheme comprises an encoding scheme using at least one among a one-way function and a one-way permutation (as outlined above. At least in an alternative embodiment, a one-way permutation would have been used, because (similar to hash functions) it provides a random encryption key and a guarantee that is hard to compute/guess the original data from the result of one-way permutation).
Matalgah as modified above does not expressly disclose that the initial value comprises an initialization vector or a counter value. However, Wikipedia (mode of operations of block ciphers and AES in particular), teaches that an initialization vector (IV) or other variable (e.g. counter) with a size of a block is used “to randomize the encryption and hence to produce distinct ciphertexts even if the same plaintext is encrypted multiple times” (p. 2, “Initialization Vector (IV)”). Furthermore, in the case of an Electronic Codebook (ECB) mode of operation that does not use an IV (similar to XOR encryption of Matalgah modified), the result and output is not random for the same plaintext and is susceptible to attacks (Wikipedia: pp. 3-5). Accordingly, other modes of operation use IV (CBC, PCBC, CFB, OFB), or (CTR mode) an incrementing random value (combined IV and counter, p. 11) to modify the encryption/encoding parameters initial value) is encrypted by the block cipher; for the remaining blocks, (a) the IV/IVC is combined with the “key” (the hash of plaintext data block, in view of Liu above) or (b) the plaintext data (similar to the first block); further, (a) the key combined with the IV is used to encode (via XOR, per Matalgah) the plaintext data or (b) the “key” is used to encode the plaintext combined with the IV; and the IV is repeatedly hashed (not required for IVC, which is variable) for each block transition to result in a distinct (new) IV (Wikipedia: pp 2-3) for the next block. At least in alternative embodiments, the various modes of operation (per Wikipedia) are adapted to perform encoding of the second and following blocks (per Matalgah) by, (a) in all blocks except the first block, removing “block cipher encryption/decryption” or (b) using only fast operations of the “block cipher encryption/decryption (e.g. ShiftRows transformation which permutes the bytes within encoding” process. Accordingly, Matalgah in view of Liu and Wikipedia discloses:
wherein the initial value comprises an initialization vector or a counter value (as outlined above).
The aforementioned covers all the limitations of claim 1.

Regarding claims 17 and 33, they correspond to claim 1, and claims 17 and 33 do not disclose beyond the features of claim 1. Therefore, claims 17 and 33 are rejected under 35 U.S.C 103, as being unpatentable over Matalgah in view of Liu and Wikipedia for the same reasons outlined for the rejection of claim 1.

Regarding claims 10, 26 and 34, they recite decryption and decoding steps that are the inverse of the encryption and encoding steps of claims 1, 17 and 33, as shown in Matalgah (par. 19, Fig. 1b, 2b) and Wikipedia (pp. 5-11and decryption Figures), where Mtalgah is modified as outlined for the rejection of claim 1. Therefore, claims 10, 26 and 34 are rejected under 35 U.S.C 103, as being unpatentable over Matalgah in view of Liu and Wikipedia for the reasons outlined above and for the rejection of claim 1.
  
Regarding claims 2, 8-9, 11, 15-16, 18, 24-25, 27, 31-32 and 35, the rejection of claims 1, 10, 17 and 26 under 35 U.S.C 103 is incorporated herein. In addition, Matalgah in view of Liu and Wikipedia discloses:
(2 and 18) Wherein the cryptographic key-based block encryption scheme comprises an encryption scheme using a symmetric key or an asymmetric key (Matalgah: par. 5; block encryption, e.g. AES, DES).
(8 and 24) Wherein the encoder sequentially encodes each of the plurality of data blocks using a previously generated ciphertext block (Wikipedia: pp. 5-8; CBC, PCBC, CFB).
(9 and 25) Wherein the encoder sequentially encodes each of the plurality of data blocks using a previously generated ciphertext block and a data block used to generate the previously generated ciphertext block (Wikipedia: pp. 6-7; PCBC).
(35) Wherein the data is plaintext data, and wherein the divider is further configured to divide the plaintext data into a plurality of plaintext data blocks (Matalgah: par. 5, 17-18, 21, Fig. 1a, 3; and as outlined for the rejection of claim 1).
(11 and 27) Wherein the cryptographic key-based block decryption scheme comprises a decryption scheme using a symmetric key or an asymmetric key (Matalgah: par. 5; block encryption, e.g. AES, DES).
 (15 and 31) Wherein the decoder sequentially decodes each of the remaining blocks using a ciphertext block used to generate a previously generated plaintext block (Wikipedia: pp. 5-8; CBC, PCBC, CFB).
(16 and 32) Wherein the decoder sequentially decodes each of the remaining blocks using a previously generated plaintext block and a ciphertext block used to generate the previously generated plaintext block (Wikipedia: pp. 6-7; PCBC).

Claims 3, 12, 19, and 28 are rejected under USC 103 as being unpatentable over Matalgah in view of Liu in view of Wikipedia and further in view of Vijayan et al, “White Box Cryptography” (hereinafter Vijayan).
	Regarding claims 3, 12, 19 and 28, the rejection of claims 1, 10, 17 and 26 is incorporated herein. Matalgah in view of Liu and Wikipedia does not expressly disclose, but in analogous art, Vijayan discloses wherein the cryptographic key-based block encryption/decryption scheme comprises a white box-based encryption/decryption scheme as recited by said claims (A white-box AES implementation, where “white-box cryptography prevents key extraction by using one of its methods to hide the key in lookup tables”. Thus the “adversary cannot find the secret key [used in encryption and decryption] in physical memory as it cannot be seen in the memory directly” and the white-box cryptography provides high security even when an adversary “has complete access to the implementation of the algorithm and its dynamic execution” (Vijayan: p.1 par. 1-3)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matalgah as modified by Liu and Wikipedia with Vijayan, at least to implement a white box-based encryption/decryption scheme. One would have done so to increase the security of the encryption/decryption (per Vijayan above) of the first block and therefore of the encoding/decoding process of the remaining blocks (of Matalgah modified). Accordingly, Matalgah in view of Liu, Wikipedia and Vijayan discloses the limitations of claims 3, 12, 19 and 28.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Darcy US 2013/0138955 A1

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-19-2021